DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    DERICK BERNARD MCFORD,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D16-1425

                          [February 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samantha Schosberg Feuer, Judge; L.T. Case No.
502013CF010923A.

  Carey Haughwout, Public Defender, and Brad R. Schlesinger and Paul
Edward Petillo, Assistant Public Defenders, West Palm Beach, for
appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.